Noxon, J.
(dissenting):
This is an action by plaintiff for the recovery of damages to his horse, wagon and harness, claimed by plaintiff to have been caused by the neglect of tlie defendant, to construct and maintain cattle-guards at a railroad crossing on Schuyler street in the city of Utica, suitable and sufficient to prevent cattle and animals from getting on to the railroad track of defendants. The plaintiff left his horse and carriage in front of a store in Utica, at the corner of Hotel and Liberty streets, and went into the store, where he remained about thirty seconds, and when lie came out tlie horse and carriage had gone. It was discovered that the horse with the carriage passed through several streets to Schuyler streeet, and thence upon Schuyler street to the railroad crossing, when he turned and passed over the cattle-guard with the carriage on to the railroad track, and thence went west some considerable distance, when he was met and struck by an engine attached to a freight train going east, and by tlm collision tbe horse was injured so that it became necessary to kill him, and the carriage and harness were broken and damaged. At, or just previous to tbe time the horse readied the railroad crossing on Schuyler street a freight train was approaching the crossing from the east, which probably caused the horse to be frightened, and turned him across the cattle-guard on to the track, upon which lie ran until the collision happened. The jury found, as a question of fact, under the charge of the court, that the cattle-guard was suitable and sufficient to prevent cattle and animals from getting on to tbe railroad. This was the only question bearing upon the liability of defendant which was submitted by the court to the jury. It is true on the motion for nonsuit the defendant’s counsel, in case he was compelled to go to tbe jury, asked to go to the jury upon the question of contributory negligence, which was granted by the court, and an exception taken by plaintiff. The exception is of nc avail, for the reason that no evidence was given upon that question, *574and the defendant made no claim to have the same submitted to the jury. The court so clearly submitted to, and charged the jury that if they found the cattle-guard unsuitable and insufficient, the plaintiff was entitled to recover, that the jury were in no way misled as to the real question submitted to them, and upon which they passed. The renewal of the motion for nonsuit at the close of the testimony was made solely upon the ground that the evidence proved the cattle-guard suitable and sufficient. The rule of law seems to be well settled that mere negligence of the plaintiff is no defense to an action against a railroad company for negligence in constructing or maintaining cattle-guards. (Laws 1850, chap. 140, § 44; Laws 1854, chap. 282, § 8 ; Corwin v. N. Y. and Erie R., 13 N. Y., 42 ; Bradley v. Buffalo, N. Y. and Erie R., 34 id., 432 ; Shepard v. Buffalo, N. Y. and Erie R., 35 id., 645.) The exception to the -ruling of the court, refusing the offer to prove by Cowley that he saw a cow walk across the cattle-guard about three months after the accident, was not well taken. The fact, if proved, would not tend to show the condition of the guard at the time of the accident, and the court correctly held that the suitableness and sufficiency of the guard should be judged by the manner of its construction. The exception by plaintiff to the question put to the witness Weigant, “ whether, in his opinion, the cattle-guard was suitable and sufficient to prevent horses and animals from getting on to the track,” was not well taken. It already appeared, from the testimony of the witness, that he had been for a number of years engaged in building and repairing cattle-guards; that he knew how they were built from time to time; that he was acquainted with the construction and object of building them, and, also, that he knew the guard in question and had examined it and had seen its practical operation, and that he had been in the business of railroading for eighteen years, and in the habit of seeing cattle guards every day. When the question calls for a mere opinion in regard to a matter, as to which the jury may be supposed to be equally well acquainted, the rule laid down in Ramadge v. Ryan (9 Bing., 333) applies. But in this case the witness was competent to speak from his knowledge in the construction of guards, and from the experience and observation derived by him from many years’ study and labor in the building of such guards, as *575will, best prevent cattle and other animals from crossing. Iiis business and observation gave him a better opportunity to judge as to whether the guard would prevent animals from crossing, and whether the same was suitable and sufficient for that purpose. (Bellinger v. N. Y. C. R. R., 23 N. Y., 42.) The injury to the plaintiff’s horse and carriage was not the result of imperfect cattle-guards. The guards were suitable and sufficient, ordinarily, to prevent the mischief intended by the act — not, indeed, under any and all circumstances. The design and object of the law was to reach and cover the ordinary cases of cattle and animals allowed to run at large upon the lands, farms and highways, near and adjoining the tracks of railroads. It was not designed to cover the case of a runaway horse upon the highway, or of vicious and unruly horses, or animals found in the highway or upon lands adjoining. Such cases could not be and were not provided for by statute. The statute covered fences to be erected and maintained as well as guards at crossings, and can it be maintained that frightened horses or other vicious and uncontrollable animals who may leap the fences or cattle-guards, come within the provisions of the act and render the company liable, if the guards are built, and the fences erected in the manner and as provided by the statute?
These questions, relating to the proper guards and fences to be constructed, are questions for the jury, and it is not every case where the fence or the guard fails to prevent a horse or other animal from passing that a recovery can be had. Such failure does not establish the fact that the fences or guards have not been properly erected or built. The evidence to show, as in this case, that the guard was properly constructed, must be obtained from men experienced in the construction of guards, from personswhose occupation and business make them peculiarly qualified to speak intelligently upon the subject, and who can convey to the jury more reliable information than the jury possess, or which can be given by other men not skilled in that business. The men who construct, build and observe for many years the workings of their structures, become so well versed in their adaptation to the use for -which they were intended that they become experts, and as such are entitled to give' an opinion without violating in any manner *576the law of evidence. The same rule applies to the objection and exception to the evidence of Schreck, who made the guard at the Schuyler street crossing, and who was also experienced in the business and who was also competent as an expert, from his experience and observation, to testify on the same subject.
The offer to show that the cattle-guards or new tracks on either side of the guard in question were constructed on a different plan from the guard over which the horse passed, was properly excluded.
This evidence was not material as bearing upon the suitableness and sufficiency of the guard in question. These are the only exceptions presented by the appellant.
The judgment should be affirmed.
Smith J., concurred in reversal.
Judgment reversed and new trial granted, costs to abide event.